        Case 1:19-cr-00156-MAD Document 42 Filed 07/08/19 Page 1 of 16



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

UNITED STATES OF AMERICA

       vs.                                                          1:19-cr-156
                                                                    (MAD)
ZHENG Xiaoqing and ZHANG Zhaoxi

                              Defendants.
____________________________________________

APPEARANCES:                                        OF COUNSEL:

UNITED STATES DEPARTMENT                            RICHARD D. BELLISS, AUSA
OF JUSTICE                                          ALICIA SUAREZ, AUSA
James T. Foley U.S. Courthouse
445 Broadway, Room 218
Albany, New York 12207
Attorneys for the United States

LUIBRAND LAW FIRM, PLLC                             KEVIN A. LUIBRAND, ESQ.
950 New Loudon Road
Latham, New York 12110
Attorneys for Zheng Xiaoqing

BREEDING HENRY BAYSAN PC                            BRADLEY L. HENRY, ESQ.
7 World Trade Center
250 Greenwich Street, 46th Floor
New York, New York 10006
Attorneys for Zheng Xiaoqing

BREEDING HENRY BAYSAN PC                            MATTHEW WILLIAM OLINZOCK,
900 South Gay Street, Suite 950                     ESQ.
Knoxville, Tennessee 37902
Attorneys for Zheng Xiaoqing

Mae A. D'Agostino, U.S. District Judge:

                         MEMORANDUM-DECISION AND ORDER

                                      I. INTRODUCTION

       Defendant Zheng Xiaoqing has been charged with stealing and conspiring with others to

steal certain trade secrets involving turbine technology from his employer, the General Electric
        Case 1:19-cr-00156-MAD Document 42 Filed 07/08/19 Page 2 of 16



Company ("GE"). See Dkt. No. 25 at ¶¶ 19-21. Specifically, the indictment alleges conspiracy to

commit economic espionage, conspiracy to commit theft of trade secrets, economic espionage,

and theft of trade secrets in violation of the Economic Espionage Act ("EEA") (Title 18, United

States Code, Sections 1831 and 1832), and false statements in violation of Title 18, United States

Code, Section 1001. See id. at ¶¶ 22-104. Defendant planned to use the allegedly stolen

technology to establish a competing business in China. See Dkt. No. 37 at 4.

       The case is now ready for discovery. Anticipating that discovery will include confidential

materials and/or trade secrets (hereinafter, "Sensitive Materials"), the parties have been

negotiating a proposed protective order ("PPO"). See id. at 5. Although they agree on most of

the terms of the PPO, the parties disagree about certain provisions concerning witnesses who are

given access to the Sensitive Materials. See id. Those provisions are: (1) a provision that

requires anyone who will have access to the Sensitive Materials to be pre-screened by GE to

ensure that there are no conflicts of interest (hereinafter, the "Witness Disclosure Provision"), (2)

a provision prohibiting anyone who reviewed the Sensitive Materials from working for a

competitor of GE for two years (hereinafter, the "Non-Compete Provision"), and (3) a provision

discussing how the Sensitive Materials will be stored and transmitted among the defense team

(hereinafter, the "Storage and Transfer Provision"). See id.

       The parties have asked the Court to resolve these disputes.

                                         II. DISCUSSION

A.     Protective Orders in Criminal Cases

       The Court's authority to issue protective orders in criminal cases derives from Federal

Rule of Criminal Procedure 16(d), which provides that a court "may, for good cause, deny,

restrict, or defer discovery or inspection, or grant other appropriate relief." Fed. R. Crim. P.

                                                  2
        Case 1:19-cr-00156-MAD Document 42 Filed 07/08/19 Page 3 of 16



16(d)(1); see also United States v. Delia, 944 F.2d 1010, 1018 (2d Cir. 1991) (noting that Rule

16(d)(1) "authorizes the district court to limit or otherwise regulate discovery"). The court has

broad discretion in determining whether to issue a protective order under Rule 16(d)(1). See 25

James Wm. Moore et al., Moore's Federal Practice - Criminal Procedure § 616.02 (2019); see also

In re Terrorist Bombings of U.S. Embassies in E. Afr. v. Odeh, 552 F.3d 93, 123 (2d Cir. 2008)

(reviewing for abuse of discretion).

       Good cause to restrict discovery exists "when a party shows that disclosure will result in a

clearly defined, specific and serious injury." United States v. Smith, 985 F. Supp. 2d 506, 523

(S.D.N.Y. 2013) (quotation omitted). "A finding of harm must be based on a particular factual

demonstration of potential harm, not on conclusory statements." Id. (quotation omitted); see also

United States v. Wecht, 484 F.3d 194, 211 (3d Cir. 2007) (noting that "[b]road allegations of

harm, unsubstantiated by specific examples or articulated reasoning, do not support a good cause

showing") (quotation omitted). The party seeking the protective order bears the burden of

demonstrating good cause. See Smith, 985 F. Supp. 2d at 522; see also Gambale v. Deutsche

Bank AG, 377 F.3d 133, 142 (2d Cir. 2004) ("The party seeking a protective order [under Fed. R.

Civ. P. 26(c)] has the burden of showing that good cause exists for issuance of that order")

(internal quotation marks and brackets omitted).

       The EEA, which was enacted to combat increasing threats to corporate security and the

rising tide of international and domestic economic espionage, protects proprietary information

from misappropriation. See United States v. Hsu, 155 F.3d 189, 194-95 (3d Cir. 1998). Title 18,

United States Code, Section 1835 of the EEA states that "[i]n any prosecution . . ., the court shall

enter such orders and take such other action as may be necessary and appropriate to preserve the

confidentiality of trade secrets, consistent with the requirements of the Federal Rules of Criminal

                                                   3
        Case 1:19-cr-00156-MAD Document 42 Filed 07/08/19 Page 4 of 16



and Civil Procedure, the Federal Rules of Evidence, and all other applicable laws." 18 U.S.C. §

1835. Thus, the protection of trade secrets is one reason for which courts have issued protective

orders. See Hsu, 155 F.3d at 205 (holding that a protective order was appropriate to protect trade

secrets, but that the court abused its discretion in accepting redactions by the alleged victim rather

than reviewing the unredacted documents); United States v. Aluminum Co. of Am., 232 F. Supp.

664, 665-66 (E.D. Pa. 1964) (holding that, in order to prevent the disclosure of a non-party's trade

secrets to its competitors, the defendants were only entitled to discovery of the documents that the

Government intended to use at the trial); see also Cities Service Oil Co. v. Celanese Corporation

of America, 10 F.R.D. 458 (D. Del. 1950) (stating that "the disclosure of information which

embraces such secrets should not be compelled unless and until it is clear that the [party] will

definitely be deprived of the proper and necessary means to prepare and prove its case if the

opportunity to inspect and examine [the information] is not afforded to it").

       Still, the interests of protecting sensitive information must be weighed against other

relevant interests, including how such protection would affect a criminal defendant. See Smith,

985 F. Supp. 2d at 523 (noting that, in a criminal case involving a proposed protective order, the

court must balance several interests, "including whether dissemination of the discovery materials

inflicts 'hazard to others,'" and whether 'the imposition of the protective order would prejudice the

defendant'") (quoting United States v. Carriles, 654 F. Supp. 2d 557, 566 (W.D. Tex. 2009)); see

also United States v. Fishenko, No. 12-CV-626, 2014 WL 5587191, *2 (E.D.N.Y. Nov. 3, 2014)

(noting that the court must protect the rights of accused defendants while also considering other

legitimate concerns). One important interest for the court to consider is the criminal defendant's

constitutional right to "be afforded 'a meaningful opportunity to present a complete defense.'"




                                                  4
        Case 1:19-cr-00156-MAD Document 42 Filed 07/08/19 Page 5 of 16



Zarvela v. Artuz, 364 F.3d 415, 418 (2d Cir. 2004) (quoting Crane v. Kentucky, 476 U.S. 683, 690

(1986)).

       In Aluminum Co. Of Am., while considering whether to issue a protective order to prevent

the dissemination of trade secrets in a criminal case, the court explained:

               What we are really faced with here is a balancing of interests. On
               the one hand is [the] need of defendants for adequate preparation of
               a defense. On the other hand is the need of [a company], not a party
               to this case and here only because the Government subpoenaed its
               records, to prevent disclosure to its competitors of information
               which might enable them to capture some of its business. The
               solution of these conflicting interests depends upon a determination
               of where lies the more compelling need . . .

232 F. Supp. at 665; see also Hsu, 155 F.3d at 197 (noting that Section 1835 "aims to strike a

balance between the protection of proprietary information and the unique considerations inherent

in criminal prosecutions"). The court should "take care to ensure that the protection afforded to

such information is no broader than is necessary," and should "weigh the impact this might have

on a defendant's due process right to prepare and present a full defense at trial." See United States

v. Lindh, 198 F. Supp. 2d 739, 741-42 (E.D. Va. 2002) (narrowly tailoring a protective order to

accommodate national security goals).

       Here, the Government has met its burden of showing good cause for protection of the

Sensitive Materials. In a letter to the Court, which the Government submitted in support of its

motion, GE identifies the clearly defined, specific, and serious injury that it will suffer if the

Sensitive Materials fall into the hands of its competitors. See Smith, 985 F. Supp. 2d at 523

(stating that "[g]ood cause exists when a party shows that disclosure will result in a clearly

defined, specific and serious injury") (quotation omitted). Specifically, GE states:

               The trade secrets involved in this case are present in electronic files
               containing computer models, material specifications, design
               drawings, assembly drawings, and vendor information. Some of
                                                   5
        Case 1:19-cr-00156-MAD Document 42 Filed 07/08/19 Page 6 of 16



                 these files contain such extensive engineering information that they
                 are tantamount to recipe manuals for manufacturing and/or
                 servicing of the related GE Power technology. As such, GE is very
                 interested in ensuring that effective controls are prescribed by the
                 Court to prevent further cyber-threats and/or inappropriate
                 dissemination or misappropriation of the material.

See Dkt. No. 37 at 21. GE explains that their concern is heightened here because of "the

defendant's potential ties to state-sponsored economic espionage, and the nefarious and advanced

methodologies he used to steal the information." See id.

       Based on these specific, factual demonstrations of the harm that may befall GE, the

Government has established good cause to protect the Sensitive Materials. Still, the parties

disagree over what that protection should entail.

B.     Witness Disclosure Provision

       The proposed Witness Disclosure Provision requires Defendant to provide GE with the

identity of any potential fact or expert witness and consultant to whom the defense intends to

show the Sensitive Materials so that GE can determine whether that individual has a conflict of

interest that would threaten the secrecy of the Sensitive Materials.1 See id. at 5.


       1
           In full, the proposed Witness Disclosure Provision reads as follows:

                 The defense and Defendant may describe or provide copies of the
                 Sensitive Discovery Materials to any expert, consultant, potential
                 expert witness or consultant, or fact witness the defense believes is
                 necessary in preparing its defense, retained by them, whether
                 testifying or non-testifying, but only if:

                 a. Before making such disclosure, the defense and Defendant
                 notifies GE in writing (via email and overnight mail) of the their
                 [sic] intent to provide Sensitive Discovery Materials to an expert
                 witness, consultant, potential expert witness or consultant, or fact
                 witness, and provides GE with a copy of the expert, consultant, or
                 potential expert witness or consultant or fact witness' resume or
                 curriculum vitae. If the defense and Defendant do not have to
                                                                                         (continued...)
                                                    6
        Case 1:19-cr-00156-MAD Document 42 Filed 07/08/19 Page 7 of 16



Defendant argues that such disclosure would cause his defense strategy to be "exposed and

compromised," because GE will learn the identities of all of Defendant's consulting experts and

potential witnesses, regardless of whether they are called to testify. See Dkt. No. 38 at 11.

According to Defendant, this "effectively gives [the Government's] de facto agent, GE, the right

to interfere with and control Dr. Zheng's defense." Id. at 5.

       Some civil cases have noted that where the primary goal is to ensure the confidentiality of

information and not to obtain an unfair advantage of one's opinion, the identity of non-testifying



       1
        (...continued)
                disclose the identity of its expert or consultant to the government at
                such time, then defense counsel need only make such disclosure at
                that time to GE. Similarly, while GE may discuss the identity of
                the expert or consultant among themselves, they shall not attempt to
                contact the expert witness or consultant or potential expert witness
                or consultant (or the employer thereof) nor shall they disclose such
                identities to, or discuss such identities with, the government or any
                other third party, at least until such time as defense counsel
                subsequently must disclose such identity to the government. For
                the avoidance of doubt, the disclosure of an expert witness or
                consultant or potential expert witness or consultant to GE shall not
                operate as any manner of waiver of attorney-client privilege or
                attorney work product by the Defendant.

                b. Within the five business days after receiving such notice, GE
                may object in writing to the disclosure to the expert witness,
                consultant, potential expert witness or consultant, or fact witness for
                good cause shown. If no objection is received within the relevant
                period, the defense and Defendant may provide a single copy of the
                Sensitive Discovery Materials to the potential expert witness.

                c. If the parties are unable to resolve any such objection, the
                defense and Defendant may seek relief from the Court by way of
                motion filed under seal to keep confidential the identity of the
                expert witness, consultant, potential expert witness or consultant, or
                fact witness in dispute.

See Dkt. No. 38-1 at ¶ 9(a)-(c).

                                                   7
        Case 1:19-cr-00156-MAD Document 42 Filed 07/08/19 Page 8 of 16



experts should be disclosed. See Biovail Corp. Int'l v. Hoechst Aktiengesellschaft, No. 98-CV-

1434, 1999 WL 33454801, *6-7 (D.N.J. Nov. 12, 1999) (finding that where a party is seeking a

protective order to protect highly confidential information, "the desirability, if not necessity, of

obtaining the identity of an opponents' consultants rests primarily on the need to ensure the

confidentiality of the information and not on an attempt to gain an unfair advantage"); see also In

re Neubauer, 173 B.R. 505, 507-08 (D. Md. 1994) (holding that Rule 26(b)(4) is not implicated

where the party seeking the identity "only wants the opportunity to prevent competitors from

gaining access to its confidential business information"). At the same time, the Second Circuit

has noted that if "a party in a commercial suit obtains a competitor's trade secrets, at worst the

party will gain an unfair financial advantage over his competitor." In re The City of New York,

607 F.3d 923, 936 (2d Cir. 2010). Although "such an injury is serious . . . it can usually be

remedied by an injunction or money damages." Id. (noting that in such cases, it is "obvious that

an unauthorized disclosure has occurred" and there is often "little trouble identifying the source of

the disclosure").

       Relying on Federal Rule of Civil Procedure 26(b)(4)(D) and civil cases interpreting that

rule, the Government focuses its argument on whether the identity of a non-testifying witness or

consultant is attorney work product, and therefore, is protected from discovery unless the party

can demonstrate a "substantial need" for that information. See Dkt. No. 37 at 9-11. Rule 26(b),

which provides that a party ordinarily may not discover "facts known or opinions held" by

another party's non-testifying expert absent a showing of "exceptional circumstances," does not

apply to criminal cases. See Fed. R. Civ. P. 26(b)(4)(D). Therefore, while civil authority is

helpful to consider here, the cases applying Rule 26(b) are not entirely applicable because they do

not have to consider the constitutional right of a criminal defendant to mount a complete defense.

                                                   8
        Case 1:19-cr-00156-MAD Document 42 Filed 07/08/19 Page 9 of 16



See Hsu, 155 F.3d at 198 n.12 (noting that the defendants' argument based on "Federal Rule of

Civil Procedure 26(c) and on the cases interpreting its requirements in civil actions" did not apply

"where the government seeks to protect trade secrets in a criminal prosecution under the

provisions of the EEA") (emphasis in original).2

       Here, the Court finds that the PPO strikes the appropriate balance between GE's concern

in keeping its Sensitive Materials out of the public's eye and Defendant's interest in mounting a

defense. See Aluminum Co. Of Am., 232 F. Supp. at 665. As the Government points out, the PPO

tracks the language of model protective orders provided by the United States Patent and

Trademark Office ("USPTO") and the Northern District of New York.3 See Dkt. No. 37 at 12-13.

Although the Witness Disclosure Provision requires that Defendant notify GE of the identities of

experts, consultants, or potential witness to whom he intends to provide the Sensitive Materials, it

does not compel disclosure to the Government, and includes safeguards to prevent the


       2
        Moreover, civil cases interpreting Rule 26(b) have disagreed as to whether a party
seeking disclosure of the identity of non-testifying experts must meet Rule 26(b)'s "exceptional
circumstances" standard. See, e.g., Manzo v. Stanley Black & Decker Inc., No. 13-CV-3963,
2015 WL 136011, *2 (E.D.N.Y. Jan. 9, 2015) (stating that the identities of non-testifying experts
may be disclosed without a showing of exceptional circumstances); Liveperson, Inc. v. 24/7
Customer, Inc., No. 14-CV-1559, 2015 WL 4597546, *3 (S.D.N.Y. July 30, 2015) (requiring a
showing of exceptional circumstances before disclosure).
       3
          The Northern District of New York's model Patent Protective Order requires the party
seeking to disclose confidential information to an expert or consultant to first "serve the producer
with a written identification of the expert or consultant and a copy of his or her curriculum vitae"
at least fourteen days before such disclosure. See Patent Protective Order, Northern District of
New York, https://www.nynd.uscourts.gov/forms/patent-protective-order. The producer has
fourteen days to object to the disclosure for good cause. Id. Similarly, the USPTO's Standard
Protective Order requires the party proposing to share such confidential information with an
independent expert or consultant to notify the party who designated the information as protected
of "the name, address, occupation and professional background of the expert or independent
consultant," and gives the party receiving notice ten business days to object to disclosure). See
Standard Protective Order, United States Patent and Trademark Office,
https://www.uspto.gov/trademarks-application-process/appealing-trademark-decisions/standard-d
ocuments-and-guidelines-0.
                                                   9
       Case 1:19-cr-00156-MAD Document 42 Filed 07/08/19 Page 10 of 16



Government from obtaining that information when they otherwise would not be entitled to it. See

Dkt. No. 38-1 at ¶ 9(a) (stating that "[i]f the defense and Defendant do not have to disclose the

identity of its expert or consultant to the government at such time, then defense counsel need only

make such disclosure at that time to GE"); id. (prohibiting GE from discussing the identity of the

potential witness or expert with the Government or any other third parties, or contacting that

expert). Therefore, the Court disagrees with Defendant's claim that the Witness Disclosure

Provision causes him to reveal his defense. See Dkt. No. 38 at 11. Rather, the Court finds that

such limited disclosure to non-party GE appropriately balances the EEA's mandate to protect "the

confidentiality of trade secrets" with Defendant's constitutional protections. See Hsu, 155 F.3d at

197 (noting that while Section 1835 "does not, of course, abrogate existing constitutional and

statutory protections for criminal defendants," it does "represent a clear indication from Congress

that trade secrets are to be protected to the fullest extent during EEA litigation").

       Moreover, although typically the harm that results when a competitor obtains another's

trade secrets is easily remedied by "an injunction or money damages," see In re The City of New

York, 607 F.3d at 936, the factual allegations here suggest that the harm that would result if the

Sensitive Materials fell into the wrong hands would not be so easily rectified. The Defendant

allegedly used "nefarious and advanced methodologies" in a potentially "state-sponsored

economic espionage" scheme involving his business in the People's Republic of China. See Dkt.

No. 37 at 4, 21. According to GE, the Sensitive Materials "contain such extensive engineering

information that they are tantamount to recipe manuals for manufacturing and/or servicing of the

related GE Power technology." Id. at 21. GE would be greatly harmed if its competitors in China

attained those "recipe manuals," and such injury could be very difficult for a court to remedy.

Therefore, although disclosure burdens Defendant and his legal team to some extent, the Court

                                                  10
       Case 1:19-cr-00156-MAD Document 42 Filed 07/08/19 Page 11 of 16



believes that the proposed Witness Disclosure Provision is appropriately tailored to protect the

Sensitive Materials at stake in this case. See Lindh, 198 F. Supp. 2d at 741-42.

       Finally, GE's ability to object to disclosure does not interfere with Defendant's defense

strategy or grant GE "veto power over the experts or consultants Dr. Zheng hires." See Dkt. No.

38 at 10-11. For one thing, GE's objection does not operate as a "veto" over the witness, but

exists to give GE the opportunity to express its concerns to Defendant, and possibly, to the Court.

See Dkt. No. 38-1 at ¶ 9(b)-(c) (noting that if GE makes an objection, the parties will try to

resolve the objection, and if their attempt at resolution is unsuccessful, "Defendant may seek

relief from the Court"). The purpose of allowing such objections "is to ensure the confidentiality

of information and not to obtain an unfair advantage" in the litigation. See Biovail Corp. Int'l,

1999 WL 33454801, at *6-7. GE is not a party in this case, and has absolutely no stake in this

criminal prosecution. Thus, there is nothing to corroborate Defendant's claim that GE is a "de

facto agent of the Government," simply because GE was allegedly victimized by Defendant.

Further, the PPO explicitly prohibits GE from sharing the identity of the expert witnesses with the

Government (or anyone else). See Dkt. No. 38-1 at ¶ 9(a). Accordingly, the Court is satisfied

that the fact that GE will know the identities of Defendant's witnesses or consultants will not

interfere with Defendant's ability to present his defense. See Smith, 985 F. Supp. 2d at 523.

       In sum, this Court is faced with a balancing of interests between Defendant's need to

adequately prepare a defense, and the need of GE, not a party to this case and here only as an

alleged victim of a crime, "to prevent disclosure to its competitors of information which might

enable them to capture some of its business." See Aluminum Co. Of Am., 232 F. Supp. at 665.

Since GE's interest in keeping its Sensitive Materials out of the hands of a competing business in




                                                 11
       Case 1:19-cr-00156-MAD Document 42 Filed 07/08/19 Page 12 of 16



a foreign country is compelling, and the Witness Disclosure Provision only minimally burdens

Defendant, the Court holds that the Witness Disclosure Provision should remain in the PPO.

C.      Non-Compete Provision

        Next, the parties disagree about the Non-Compete Provision, which states:

                Any expert or consultant who receives and/or reviews information
                designated as Sensitive Discovery Materials shall not work as a
                consultant, employee, officer, owner, or agent of a competitor to
                GE Aviation and GE Power for two years following the cessation of
                this prosecution at the trial court level. These restrictions may be modified only for good cause s

See Dkt. No. 38-1 at ¶ 9(d). The Government argues that such a provision is necessary to protect

GE from "the opportunity for a conflict . . . [to] . . . arise if the expert decides later to work for

one of GE's competitors." See Dkt. No. 37 at 14. However, Defendant protests that this provision

"will prevent Dr. Zheng from retaining any experts to assist in his defense in violation of the

Sixth Amendment's right to effective assistance of counsel." See Dkt. No. 38 at 13 (stating that

"[i]t would be nearly impossible for such an expert or consultant retained by Dr. Zheng to find

any other industry employment for at least two years").

        The Court agrees with Defendant, and finds that the Non-Compete Provision would make

it extremely difficult for him to retain any expert or consultant to work on his case. See AGA

Med. Corp. v. W.L. Gore & Assocs., Inc., No. 10-CV-3734, 2011 WL 13135783, *13 (D. Minn.

Dec. 13, 2011) (noting that if the plaintiff "is going to insist that any proposed expert not work for

a competitor in the . . . industry for over a year after a final non-appealable order is entered, it is

either highly unlikely that any expert would agree to such a draconian measure, or in response to

such a requirement, would dramatically increase the costs for any party to retain an expert);

Turbine Components v. Sequa Corp., No. 91-CV-1752, 1992 WL 6196 at *1 (S.D.N.Y. Jan. 3,

1992) (rejecting such a provision because "a blanket presumption against experts serving in the

                                                    12
       Case 1:19-cr-00156-MAD Document 42 Filed 07/08/19 Page 13 of 16



future as consultants to any rival firm in the area of their expertise is likely to make the hiring of

independent experts in many fields either difficult or impossible"). Here, the non-compete

provision would make it extremely difficult or even impossible for Defendant to hire an expert,

thereby impeding his constitutional right to "be afforded 'a meaningful opportunity to present a

complete defense.'" See Zarvela, 364 F.3d at 418 (quoting Crane, 476 U.S. at 690).

       Moreover, the Non-Compete Provision is not necessary to prevent experts from using the

Sensitive Materials to their own advantage, since the agreed-upon terms of the PPO already

require the potential expert or consultant to "agree[] to maintain all Discovery Materials in

accordance with the above procedures as if they were members of the defense, and solely for the

purposes of assisting the defense in this case, and not for any commercial or other purpose." See

Dkt. No. 38-1 at ¶ 9(e); see also id. at ¶ 5(a) (stating that "[t]he defense and Defendant shall use

the Discovery Materials solely and exclusively in connection with this case . . ., and not for any

commercial or other purpose"). Although the Government proposes the Non-Compete Provision

as "a means of enforcing [that] acknowledgment," there is nothing to suggest that Defendant's

experts would violate Paragraph 9(e) otherwise. See AGA Med. Corp., 2011 WL 13135783, at

*12 (concluding, where the plaintiff offered no proof that an expert intended to disseminate

confidential information that she learned as an expert, that the defendant's interest in using that

expert outweighed the theoretical danger of disclosure of protected information or use of that

information to compete with the plaintiff).

       Finally, the Court agrees with Defendant that the non-compete provision would likely be

unenforceable as against public policy if it was entered into between private parties, since the

provision is not limited to a particular geographic location or type of business. See Dkt. No. 38 at

14-15; Reed, Roberts Assocs. Inc. v. Strauman, 40 N.Y.2d 303, 307 (1976) (noting that a non-

                                                  13
       Case 1:19-cr-00156-MAD Document 42 Filed 07/08/19 Page 14 of 16



compete agreement will only be enforced "to the extent that it is reasonable in time and area");

Brown & Brown, Inc. v. Johnson, 25 N.Y.3d 364, 370 (2015) (noting that New York strictly

construes non-compete covenants "because of the powerful considerations of public policy which

militate against sanctioning the loss of a [person's] livelihood") (quotations omitted).

       "[E]ven in highly contentious litigation between business rivals, the protections

[Defendant] [is] seeking appear to be unprecedented." See In re Zimmer NexGen Knee Implant

Prods. Liab. Litig., No. 11-CV-5468, 2013 WL 6490343, *4 (N.D. Ill. Dec. 10, 2013) (noting that

"[t]his court has been similarly unable to find any such precedent in the Seventh Circuit (or

elsewhere) either approving or disapproving of [mandatory non-compete agreement on an

opposing party's experts]"). Accordingly, the Court directs the parties to remove the Non-

Compete Provision from the PPO.4

D.     The Storage and Transfer Provision

       Finally, Defendant requests a provision that would allow his legal team to "transmit

materials via encrypted email between one another to facilitate or maintain the material on a

secure cloud-based [sic] with access limited to attorneys and the attorney's staff." See Dkt. No.

38-1 at Defense Proposed Subparagraph 6(a). The Government objects to that provision because

"it creates opportunities for sensitive materials to be mishandled." See Dkt. No. 37 at 16 (arguing

that this would allow "any attorney or staff member with access to those e-mails on cell phones,



       4
         The Government also argues that the USPTO's Standard Protective Order "similarly
addresses restrictions on experts in intellectual property cases." See Dkt. No. 37 at 15. The
USPTO's Standard Protective Order, however, does not include a non-compete provision, but
rather prohibits current or former employees from serving as experts privy to protected
information. See Standard Protective Order, United States Patent and Trademark Office,
https://www.uspto.gov/trademarks-application-process/appealing-trademark-decisions/standard-d
ocuments-and-guidelines-0.

                                                 14
       Case 1:19-cr-00156-MAD Document 42 Filed 07/08/19 Page 15 of 16



laptops, and any other electronic devices with e-mail capabilities" to access the Sensitive

Materials and the "e-mails would also reside on servers potentially outside the control of defense

counsel"). Instead, the Government proposes that defense counsel store the Sensitive Materials

"at their secure offices in the United States and on one or more computers that are firewall

protected from outside malware incursion," see Dkt. No. 38-1 at ¶ 6(a), and transfer those

materials only "by external electronic media devices, such as DVDs or USB drives," see Dkt. No.

37 at 17. Defendant argues that these restrictions interfere with his Sixth Amendment right to

effective assistance of counsel. See Dkt. No. 38 at 15-17 (claiming that under such restrictions,

there "would be no way for Dr. Zheng and his legal team to effectively work together and with

their experts to review, analyze, and exchange notes on the GE trade secret documents in an

efficient matter" because his legal team sits in different physical locations).

       The Court finds that the requirement that the Sensitive Materials are maintained on

firewall-protected computers in defense counsel's offices strikes the correct balance between

Defendant's right to effective assistance of counsel and GE's legitimate concerns in protecting its

Sensitive Materials. In its letter to the Court, GE requests that "any discovery methodology

chosen by the Court does not result in files being transferred into the possession of 3rd parties to

include defense consultants due to the inherent risk of loss by GE once the government and/or

defense teams lose direct control of the same." See Dkt. No. 37 at 22. That is a reasonable

request, since third parties may not have the same level of firewall protections and security on

their computers that the parties have agreed to maintain. Additionally, the Court agrees with the

Government's proposed restrictions on the means of transmitting the Sensitive Materials, since

email is not a secure means of transmitting information, and such restrictions would protect the

Sensitive Materials from potential cyber-attacks. Finally, the Court finds that Defendant's right to

                                                  15
       Case 1:19-cr-00156-MAD Document 42 Filed 07/08/19 Page 16 of 16



effective assistance of counsel is not impeded by these limitations, since defense counsel can still

review the documents on their own computers and transfer them via external electronic media

devices.

       Still, as Defendant points out, the Government's proposed Storage and Transfer Provision

only applies to Defendant and his legal team, and does not place "any restrictions on the

government's handling of the alleged trade secret documents, allowing it to freely use such

technologies to communicate among its attorneys and investigators . . . ." See Dkt. No. 38 at 17.

If the purpose behind the Transfer Provision is truly to prevent cyber-attacks and ensure the

confidentiality of the Sensitive Materials, then the provision should apply equally to everyone

accessing the material. Accordingly, the parties are directly to modify the Storage and Transfer

Provision so that it applies to both the Government and Defendant.

                                       III. CONCLUSION

       After careful review and for the above-stated reasons, the Court hereby

       ORDERS that the Government's Motion for a Discovery Protective Order is GRANTED

in part and DENIED in part; and the Court further

       ORDERS that the parties should submit a new proposed Protective Order that conforms

to the Court's rulings as discussed herein; and the Court further

       ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order on the parties in accordance with the Local Rules.

IT IS SO ORDERED.

Dated: July 8, 2019




                                                 16
